United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3059
                                     ___________

Luanna L. Wells; Tiffany Cashatt;       *
Tonya Riggs; Luke Riggs,                *
                                        *
            Appellants,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
Lamson & Sessions, Co.; Jim Shires;     *
Paul Williams; American Federation      * [UNPUBLISHED]
of Labor and Congress of Industrial     *
Organizations, Plastic Workers Union *
Local 18,                               *
                                        *
            Appellees.                  *
                                   ___________

                           Submitted: February 8, 2001
                               Filed: February 14, 2001
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Luanna Wells appeals following the district court’s adverse grants of summary
judgment in her civil lawsuit. Thirty-four days following entry of final judgment, Wells
moved the district court for an extension of time to file an appeal. She was therefore
required to provide notice of her motion to the opposing parties. See Fed. R. App. P.
4(a)(5)(B). Because she failed to do so, the district court lacked authority to grant the
motion and Wells’s ensuing notice of appeal was untimely. See Hable v. Pairolero, 915
F.2d 394, 394-95 (8th Cir. 1990) (district court lacked jurisdiction to order extension
where party filed motion more than 30 days after judgment and failed to notify
opposing parties; filing requirements for appeals are mandatory and jurisdictional).

      Accordingly, the appeal is dismissed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-